
	

113 HRES 179 IH: Recognizing “International Jazz Day”.
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 179
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Conyers submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing International Jazz
		  Day.
	
	
		Whereas Jazz music originated in the United States in the
			 early part of the 20th century with roots in both African and European music
			 traditions, and has been characterized as the United States greatest musical
			 contribution to the world;
		Whereas Jazz music has been enjoyed for more than a
			 century by people from varied cultural and socioeconomic backgrounds and has
			 been a consistent unifying force among diverse populations;
		Whereas Ahmet Ertegün, the founder of the Atlantic
			 Records, and his brother Nesuhi, the sons of Turkey’s second Ambassador to the
			 United States, in the 1930s and 1940s organized the first-ever racially
			 integrated jazz concerts at the Turkish Embassy Residence at a time when
			 Washington, DC, was still segregated;
		Whereas in November 2011, the United Nations Educational,
			 Scientific and Cultural Organization (UNESCO) officially designated April 30 of
			 each year as International Jazz Day, recognizing the role played
			 by Jazz music in uniting people from all over the world;
		Whereas legendary jazz pianist and composer Herbie Hancock
			 has served as co-chair of International Jazz Day festivities in
			 his capacity as UNESCO Ambassador for Intercultural Dialogue and Chairman of
			 the Thelonius Monk Institute of Jazz;
		Whereas the Thelonius Monk Institute played a primary role
			 in promoting the first annual International Jazz Day in 2012,
			 which was celebrated throughout the world with concerts, education programs,
			 seminars, lectures, book readings, public jam sessions, and other events, in
			 more than 100 countries around the world;
		Whereas among the worldwide 2012 International Jazz
			 Day events were 3 high profile celebrations, including a daylong
			 festival in Paris, France, a sunrise concert at Congo Square in New Orleans,
			 Louisiana, and a sunset concert at the United Nations General Assembly Hall in
			 New York City, New York; and
		Whereas Istanbul, Turkey, will be the host city for
			 International Jazz Day in 2013, with a series of official
			 celebrations, concerts, and educational programs taking place throughout the
			 city to compliment worldwide events, culminating in an evening celebration
			 concert at Topkapi Palace: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Republic of Turkey and
			 the city of Istanbul for hosting the 2013 International Jazz Day
			 and commends the Thelonius Monk Institute for its role in coordinating the
			 worldwide celebration;
			(2)recognizes the
			 historic connection between Turkey and the jazz music through the contributions
			 of the Ertegün brothers; and
			(3)thanks Turkish
			 Foreign Minister Ahmet Davutoglu, Turkish Minister of Culture and Tourism Omer
			 Celik, and Turkish Ambassador Namik Tan for their assistance in assuring that
			 the International Jazz Day celebration in Istanbul, Turkey, will
			 be an important cultural and diplomatic success.
			
